DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
Examiner acknowledges the amendments to claims 1 (and subsequent dependent claims 2-14 & 16-25) have overcome the double patenting rejections from the previous office action.


Allowable Subject Matter
Claims 1-14 & 16-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-14 & 16-25 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: an outer metal gate stack disposed adjacent to a single conductive trench of the first and second conductive trenches; wherein the first air gap is disposed over the outer metal gate stack and adjacent to the top surface of the second conductive trench, in combination with the rest of claim limitations as claimed and defined by the Applicant. 

In the reference of record Xie (US PG Pub. No. 2015/0364378) discloses in Fig 2O a semiconductor structure comprising:
two parallel, adjacent metal gate stacks (middle/right 108), wherein the two parallel, adjacent metal gate stacks comprise (i) an inner metal gate stack(middle 108) disposed between a first conductive trench (left 122N) and a second conductive trench(right 122N/left 124P) and (ii) an outer metal gate stack(right 108) disposed adjacent to a single conductive trench(right 122N/left 124P), and wherein the single conductive trench is the second conductive trench(right 122N/left 124P);
a first contact area element(left 134 CA) contacting a top surface of the first conductive trench (left 122N);
a second contact area element(innermost left/right 134 CA)  contacting a top surface of the second conductive trench(right 122N/left 124P);
an oxide layer(128) disposed above the two parallel, adjacent metal gate stacks and adjacent to (i) the first conductive trench (left 122N), (ii) the second conductive trench(right 122N/left 124P), (iii) the first contact area element(left 134 CA), and (iv) the second contact area element(innermost left/right 134 CA); but does not disclose the relationship of an outer metal gate stack disposed adjacent to a single conductive trench of the first and second conductive trenches and wherein the first air gap is disposed over the outer metal gate stack and adjacent to the top surface of the second conductive trench.  Therefore, it would not be obvious to make the semiconductor structure as claimed.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819